Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
December 29, 2008, by and between ENDOLOGIX, INC., a Delaware corporation (the
“Company”), and John McDermott, an individual (the “Executive”).
R E C I T A L
     The Company desires to employ Executive in the capacity hereinafter stated,
and the Executive desires to enter into the employ of the Company in that
capacity pursuant to the terms and conditions set forth herein.
A G R E E M E N T
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements set forth herein, the Company and the Executive, intending to be
legally bound, hereby agree as follows:
     1. Employment. The Company hereby agrees to employ the Executive as the
President and Chief Executive Officer of the Company, reporting to the Board of
Directors of the Company, and the Executive accepts such employment and agrees
to devote substantially all his business time and efforts and skills on such
reasonable duties as shall be assigned to him by the Company commensurate with
such position.
     2. Stock Options: Acceleration of Options. Notwithstanding any provisions
of the Company’s option or stock incentive plan, or of the Executive’s stock
option or restricted stock agreements, in the event of a “Corporate Transaction”
or “Change in Control,” as defined below, during the period of the Executive’s
employment with the Company, all of the Executive’s stock options shall vest in
full and all rights of the Company to repurchase restricted stock of the
Executive shall terminate.
     For purposes hereof, “Change in Control” shall mean a change in ownership
or control of the Company effected through the acquisition (other than in a
public offering), directly or indirectly, by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company), of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities pursuant to a tender or exchange
offer made directly to the Company’s stockholders which the Board does not
recommend such stockholders to accept.
     For purposes hereof, “Corporate Transaction” shall mean either of the
following stockholder-approved transactions to which the Company is a party:
               (a) A merger or consolidation in which securities possessing more
than fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction; or

 



--------------------------------------------------------------------------------



 



               (b) The sale, transfer or other disposition of all or
substantially all of the Company’s assets; provided, that such transaction does
not constitute a transfer to a related party under Treasury Regulation
§1.409A-3(i)(5)(vii)(B).
     3. Termination.
          3.1 Termination by the Company for Cause. Any of the following acts or
omissions shall constitute grounds for the Company to terminate the Executive’s
employment pursuant to this Agreement for “cause”:
               (a) Willful misconduct by Executive causing material harm to the
Company but only if Executive shall not have discontinued such misconduct within
30 days after receiving written notice from the Company describing the
misconduct and stating that the Company will consider the continuation of such
misconduct as cause for termination of this Agreement;
               (b) Any material act or omission by the Executive involving gross
negligence in the performance of the Executive’s duties to, or material
deviation from any of the policies or directives of, the Company, other than a
deviation taken in good faith by the Executive for the benefit of the Company;
               (c) Any illegal act by the Executive which materially and
adversely affects the business of the Company, provided that the Company may
suspend the Executive with pay while any allegation of such illegal act is
investigated; or
               (d) Any felony committed by Executive, as evidenced by conviction
thereof, provided that the Company may suspend the Executive with pay while any
allegation of such felonious act is investigated.
     Termination by the Company for cause shall be accomplished by written
notice to the Executive and, in the event of a termination pursuant to
Sections 3.1(a), 3.1(b), and/or 3.1(c) above, shall be preceded by a written
notice providing a reasonable opportunity for the Executive to correct his
conduct.
          3.2 Termination for Death or Disability. In addition to termination
for cause pursuant to Section 3.1 hereof, the Executive’s employment pursuant to
this Agreement shall be immediately terminated without notice by the Company
(i) upon the death of the Executive or (ii) upon the Executive becoming totally
disabled. For purposes of this Agreement, the term “totally disabled” means an
inability of Executive, due to a physical or mental illness, injury or
impairment, to perform a substantial portion of his duties for a period of one
hundred eighty (180) or more consecutive days, as determined by a competent
physician selected by the Company’s Board of Directors and reasonably agreed to
by the Executive, following such one hundred eighty (180) day period.
          3.3 Termination for Good Reason. Executive’s employment pursuant to
this Agreement may be terminated by the Executive for “good reason” if the
Executive voluntarily terminates his employment as a result of any of the
following:
               (a) Without the Executive’s prior written consent, a material
reduction in his then current Base Salary;

2



--------------------------------------------------------------------------------



 



               (b) Without the Executive’s prior written consent, a material
reduction in the Executive’s authority, duties, or responsibilities; or
               (c) Without Executive’s prior written consent, a material change
in the geographic location of Executive’s principal place of employment.
     In order for any of the foregoing conditions or events to constitute “good
reason” under this Agreement, all of the following must occur: (i) the Executive
must provide written notice to the Company of the occurrence of any of the
foregoing events or conditions within ninety (90) days of the occurrence of such
event or condition; (ii) the Company or any surviving entity shall have failed
to cure such event or condition within the succeeding thirty (30) day period
after the Company’s receipt of written notice of such event or condition from
the Executive; and (iii) the Executive’s termination of employment following
such thirty (30) day cure period must occur no later than the date that is two
(2) years following the initial occurrence of one of the foregoing events or
conditions
          3.4 Termination Without Cause. The Company may terminate this
Agreement, and the employment of the Executive under this Agreement, without
cause, at any time upon at least thirty (30) days’ prior written notice to the
Executive. This Section 3.4 shall not apply to a termination of the Executive by
the Company as a result of a “Corporate Transaction” or “Change in Control,”
but, instead, the provisions of Section 3.5 below shall apply.
          3.5 Termination Due to Corporate Transaction or Change in Control. The
Company may terminate this Agreement and the employment of the Executive under
this Agreement, upon at least thirty (30) days’ prior written notice to the
Executive in the event of a “Corporate Transaction” or “Change in Control,” as
defined in Section 2, during the period of the Executive’s employment. Provided
that subsections (i) through (iii) of Section 3.3 are satisfied, the Executive
may terminate this Agreement and the employment of the Executive under this
Agreement following the occurrence of a “Corporate Transaction” or “Change in
Control,” as defined in Section 2, during the period of Executive’s employment
if any of the following occur as a result of the “Corporate Transaction” or
“Change in Control”: (i) a material reduction in Executive’s current Base
Salary, or (ii) a material reduction in the Executive’s authority, duties, or
responsibilities.
          3.6 Payments Upon Removal or Termination.
               (a) If, during the term of this Agreement, the Executive resigns
for one of the reasons stated in Section 3.3, or if the Company terminates
Executive’s employment pursuant to Section 3.4 above, the Executive shall be
entitled to the following compensation: (i) the portion of his then current Base
Salary which has accrued through his date of termination; (ii) any payments for
unused vacation and reimbursement expenses, which are due, accrued or payable at
the date of Executive’s termination; (iii) severance payment in an amount equal
to twelve-months of Executive’s then-current Base Salary (the “Severance
Amount”); and (iv) to the extent not already vested under Section 2 or otherwise
all of Executive’s options to purchase shares of the Company’s common stock and
restricted stock shall fully vest and become immediately exercisable, and such
options shall otherwise be exercisable in accordance with their terms. In
addition, in such event, Executive shall be entitled to (a) a prorated payment
equal to the target bonus amount for which Executive would be eligible for the
year in which such resignation or termination occurred to be paid in lump sum
within sixty (60) days after the Executive’s date of termination, and
(b) continuation of the insurance benefits set forth in Exhibit A, for
twelve-months. The payments provided by this paragraph 3.6(a) shall be
Executive’s complete and exclusive remedy for any such termination.

3



--------------------------------------------------------------------------------



 



               (b) If, during the term of this Agreement, the Company terminates
Executive’s employment pursuant to Section 3.5 above or the Executive terminates
his employment pursuant to Section 3.5 above, the Executive shall be entitled to
the following compensation: (i) the portion of his then current Base Salary
which has accrued through his date of termination; (ii) any payments for unused
vacation and reimbursement expenses, which are due, accrued or payable at the
date of Executive’s termination; (iii) severance payment in an amount equal to
twelve-months of Executive’s then-current Base Salary (the “Severance Amount”);
and (iv) to the extent not already vested under Section 2 or otherwise all of
Executive’s options to purchase shares of the Company’s common stock and
restricted stock shall accelerate and automatically vest, and such options shall
otherwise be exercisable in accordance with their terms. In addition, in such
event Executive shall be entitled to (a) a prorated payment equal to the target
bonus amount for which Executive would be eligible for the year in which such
resignation or termination occurred to be paid in lump sum within sixty
(60) days after the Executive’s date of termination, and (b) continuation of the
insurance benefits set forth in Exhibit A, for twelve-months. The payments
provided by this paragraph 3.6(b) shall be Executive’s complete and exclusive
remedy for any such termination.
               (c) All payments required to be made by the Company to the
Executive pursuant to this Section 3 shall be paid on a regular basis in
accordance with the Company’s normal payroll procedures and policies as in
effect as of the date of Executive’s termination, including, without limitation,
the Severance Amount which shall be paid in equal installments on the Company’s
regular payroll dates in accordance with the Company’s normal payroll procedures
and policies over the number of months immediately succeeding the date of
termination that is equal to the number of months of Base Salary payable as the
Severance Amount. For purposes of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) (including, without limitation, for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(iii)), the Executive’s right to
receive the installment payments of the Severance Amount shall be treated as a
right to receive a series of separate payments and, accordingly, each
installment payment shall at all times be considered a separate and distinct
payment. Amounts payable to Executive under subsections (a)(ii) and (b)(ii) of
this Section 3.6, as a reimbursement of expenses, shall be made in accordance
with Treasury Regulation Section 1.409A-3(i)(1)(iv) and be paid on or before the
last day of Executive’s taxable year following the taxable year in which
Executive incurred the expenses. If the Company terminates the Executive’s
employment pursuant to Sections 3.1 or 3.2, or if the Executive voluntarily
resigns (except as provided in Section 3.3 or Section 3.5), then the Executive
shall be entitled to only the compensation set forth in items (i) and (ii) of
Section 3.6(a).
               (d) To the extent that any or all of the payments and benefits
provided for in this Agreement constitute “parachute payments” within the
meaning of Section 280G of the Code and, but for this paragraph, would be
subject to the excise tax imposed by Section 4999 of the Code, then at the
Executive’s election:
                    (i) The Executive shall receive all such payments and
benefits the Executive is entitled to receive hereunder, and any liability for
taxes pursuant to the above shall be the liability solely of the Executive; or
                    (ii) The aggregate amount of such payments and benefits
shall be reduced such that the present value thereof (as determined under the
Code and applicable regulations) is equal to 2.99 times the Executive’s “base
amount” (as defined in Section 280G of the Code).

4



--------------------------------------------------------------------------------



 



     The determination of any reduction or increase of any payment or benefits
under this paragraph pursuant to the foregoing provision shall be made by a
nationally recognized public accounting firm chosen by the Company in good
faith, and such determination shall be conclusive and binding on the Company and
the Executive.
     4. Section 409A.
          4.1 Payment Delay. Notwithstanding anything herein to the contrary, to
the extent any payments to Executive pursuant to Section 3 are treated as
non-qualified deferred compensation subject to Section 409A of the Code, then
(i) no amount shall be payable pursuant to such section unless Executive’s
termination of employment constitutes a “separation from service” with the
Company (as such term is defined in Treasury Regulation Section 1.409A-1(h) and
any successor provision thereto) (a “Separation from Service”), and (ii) if
Executive, at the time of his Separation from Service, is determined by the
Company to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code and the Company determines that delayed commencement of any portion of
the termination benefits payable to Executive pursuant to this Agreement is
required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code (any such delayed commencement, a “Payment
Delay”), then such portion of the Executive’s termination benefits described in
Section 3 shall not be provided to Executive prior to the earlier of (A) the
expiration of the six-month period measured from the date of the Executive’s
Separation from Service, (B) the date of the Executive’s death, or (C) such
earlier date as is permitted under Section 409A. Upon the expiration of the
applicable Code Section 409A(a)(2)(B)(i) deferral period, all payments deferred
pursuant to a Payment Delay shall be paid in a lump sum to Executive within
30 days following such expiration, and any remaining payments due under the
Agreement shall be paid as otherwise provided herein. The determination of
whether Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of his Separation from
Service shall be made by the Company in accordance with the terms of
Section 409A of the Code and applicable guidance thereunder (including without
limitation Treasury Regulation Section 1.409A-1(i) and any successor provision
thereto).
          4.2 Exceptions to Payment Delay. Notwithstanding Section 4.1, to the
maximum extent permitted by applicable law, amounts payable to Executive
pursuant to Section 3 shall be made in reliance upon Treasury
Regulation Section 1.409A-1(b)(9) (with respect to separation pay plans) or
Treasury Regulation Section 1.409A-1(b)(4) (with respect to short-term
deferrals). Accordingly, the severance payments provided for in Section 3 are
not intended to provide for any deferral of compensation subject to Section 409A
of the Code to the extent (i) the severance payments payable pursuant to
Section 3, by their terms and determined as of the date of Executive’s
Separation from Service, may not be made later than the 15th day of the third
calendar month following the later of (A) the end of the Company’s fiscal year
in which Executive’s Separation from Service occurs or (B) the end of the
calendar year in which Executive’s Separation from Service occurs; or (ii)
(A) such severance payments do not exceed an amount equal to two times the
lesser of (1) the amount of Executive’s annualized compensation based upon
Executive’s annual rate of pay for the calendar year immediately preceding the
calendar year in which Executive’s Separation from Service occurs (adjusted for
any increase during the calendar year in which such Separation from Service
occurs that would be expected to continue indefinitely had Executive remained
employed with the Company) or (2) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) for the calendar
year in which Executive’s Separation from Service occurs, and (B) such severance
payments shall be completed no later than December 31 of

5



--------------------------------------------------------------------------------



 



the second calendar year following the calendar year in which Executive’s
Separation from Service occurs.
          4.3 Interpretation. To the extent the payments and benefits under this
Agreement are subject to Section 409A of the Code, this Agreement shall be
interpreted, construed and administered in a manner that satisfies the
requirements of Sections 409A(a)(2), (3) and (4) of the Code and the Treasury
Regulations thereunder (and any applicable transition relief under Section 409A
of the Code).
     5. Assignment. This Agreement shall not be assignable, in whole or in part,
by either party without the written consent of the other party, except that the
Company may, without the consent of the Executive, assign its rights and
obligations under this Agreement to an Affiliate or to any corporation, firm or
other business entity (i) with or into which the Company may merge or
consolidate, or (ii) to which the Company may sell or transfer all or
substantially all of its assets. After any such assignment by the Company, the
Company shall be discharged from all further liability hereunder and such
assignee shall thereafter be deemed to be the Company for the purposes of all
provisions of this Agreement including this Section 5.
     6. Successors. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amounts are still payable to him hereunder, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Executive’s devisee, legatee, or other
designee or, if there be no such designee, to the Executive’s estate.
     7. Miscellaneous.
          7.1 Governing Law. This Agreement is made under and shall be governed
by and construed in accordance with the laws of the State of California.
          7.2 Prior Agreements. This Agreement contains the entire agreement of
the parties relating to the subject matter hereof and supersedes all prior
agreements and understanding with respect to such subject matter, including that
certain Employment Agreement by and between the Company and Executive (the
“Prior Employment Agreement”), and the parties hereto have made no agreements,
representations or warranties relating to the subject matter of this Agreement
which are not set forth herein. In addition, upon the execution of this
Agreement, the Prior Employment Agreement shall automatically terminate and
become null and void and of no force and effect without any further action by
the parties thereto, and any rights or claims that Executive may have with
respect to his employment shall be governed by this Agreement.
          7.3 Arbitration. In the event of any controversy, claim or dispute
between the parties hereto arising out of or relating to this Agreement, the
matter shall be determined by arbitration, which shall take place in Orange
County, California, under the rules of the American Arbitration Association. The
arbitrator shall be a retired Superior Court judge mutually agreeable to the
parties and if the parties cannot agree such person shall be chosen in
accordance with the rules of the American Arbitration Association. The
arbitrator shall be bound by applicable legal precedent in reaching his or her
decision. Any judgment upon such award may be entered in any court having
jurisdiction thereof. Any decision or award of such arbitrator shall be final
and binding upon the parties and shall not be appealable. The parties hereby
consent to the jurisdiction of such arbitrator

6



--------------------------------------------------------------------------------



 



and of any court having jurisdiction to enter judgment upon and enforce any
action taken by such arbitrator. The fees payable to the American Arbitration
Association and the arbitrator shall be paid by the Company.
          7.4 Withholding Taxes. The Company may withhold from any salary and
benefits payable under this Agreement all federal, state, city or other taxes or
amounts as shall be required to be withheld pursuant to any law or governmental
regulation or ruling.
          7.5 Amendments. No amendment or modification of this Agreement shall
be deemed effective unless made in writing signed by the parties hereto.
          7.6 No Waiver. No term or condition of this Agreement shall be deemed
to have been waived nor shall there be any estoppel to enforce any provisions of
this Agreement, except by a statement in writing signed by the party against
whom enforcement of the waiver or estoppel is sought. Any written waiver shall
not be deemed a continuing waiver unless specifically stated, shall operate only
as to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.
          7.7 Severability. To the extent any provision of this Agreement shall
be invalid or unenforceable, it shall be considered deleted herefrom and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.
          7.8 Counterpart Execution. This Agreement may be executed by facsimile
and in counterparts, each of which shall be deemed an original and all of which
when taken together shall constitute but one and the same instrument.
          7.9 Attorneys’ Fees. Should any legal action or arbitration be
required to resolve any dispute over the meaning or enforceability of this
Agreement or to enforce the terms of this Agreement, the prevailing party shall
be entitled to recover its or his reasonable attorneys fees and costs incurred
in such action, in addition to any other relief to which that party may be
entitled.
          7.10 Notices. Any notice required or permitted to be given hereunder
shall be in writing and may be personally served or sent by United States Mail,
and shall be deemed to have been given when personally served or two days after
having been deposited in the United States Mail, registered mail, return receipt
requested, with first class postage prepaid and properly addressed as follows:

     
     If to Executive:
  John McDermott
 
  11 Studebaker
 
  Irvine, CA 92618
 
   
     If to the Company:
  Endologix, Inc.
 
  11 Studebaker
 
  Irvine, CA 92618
 
  Attn: Chief Executive Officer

          7.11 Proprietary Information and Inventions Agreement. Executive
agrees to sign the Company’s standard form of employee proprietary information
and inventions agreement.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year set forth above.

                  “COMPANY”    
 
                ENDOLOGIX, INC., a Delaware corporation    
 
           
 
  By:
Its:   /s/ Robert Krist
 
Chief Financial Officer    

              “EXECUTIVE”
 
       
 
  /s/ John McDermott
 
John McDermott    

8



--------------------------------------------------------------------------------



 



EXHIBIT A
JOHN MCDERMOTT’S BENEFITS

•   Health Insurance

•   Dental Insurance

•   Prescription Drug Insurance

•   Group Life Insurance

 